Name: Commission Regulation (EEC) No 3756/92 of 23 December 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12 . 92 Official Journal of the European Communities No L 382/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3756/92 of 23 December 1992 amending Regulation (EEC) No 1641/91 fixing tlie monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regu ­ lation (EEC) No 2205/90 (J), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 3704/92 ('); Whereas Commission Regulation (EEC) No 3153/85 (5)&gt; as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 16 to 22 December 1992 for the Italian lira and the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Italy, and, pursuant to Article 5 (3) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece in the wine and eggs and poult ­ rymeat sectors, and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece in the other sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Italy' in parts 1 , 3, 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2. the column headed 'Greece' in parts 1 , 3 , 4, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 28 December 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6. 1985, p . 6. (2) OJ No L 201 , 31 . 7. 1990, p . 9. O OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 377, 22. 12 . 1992, p. 1 . C) OJ No L 310, 21 . 11 . 1985 , p. 4 . (') OJ No L 358, 8 . 12 . 1989, p. 28. No L 382/2 Official Journal of the European Communities 28 . 12 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  0709 90 60 12 941 2 209,0 0712 90 19 12 941 2 209,0 1001 10 10 17 482 2 984,1 1001 10 90 17 482 2 984,1 1001 90 91 12 941 2 209,0 1001 90 99 12 941 2 209,0 1002 00 00 12 295 2 098,7 1003 00 10 12 295 2 098,7 1003 00 90 12 295 2 098,7 1004 00 10 11 803 2 014,7 1004 00 90 11 803 2 014,7 1005 10 90 12 941 2 209,0 1005 90 00 12 941 2209,0 1007 00 90 12 295 2 098,7 1008 20 00 12 295 2 098,7 1101 00 00 15 689 2 678,1 1102 10 00 14 785 2 523,7 1102 20 10 18 117 3 092,5 1102 20 90 5 823 994,0 1102 90 10 12 541 2 140,7 1102 90 30 12 039 2 055,0 1102 90 90 11-1 7285 12 541 2 140,7 11-1 7286 12 541 2 140,7 1103 11 10 22 299 3 806,4 1103 11 90 16 944 2 892,3 1103 12 00 16 524 2 820,6 1103 13 10 11-2 18 764 3 203,0 1103 13 90 13 200 2 253,1 1103 19 10 12 541 2 140,7 1103 19 30 17 213 2 938,2 1103 19 90 11-1 7285 12 541 2 140,7 11-1 7286 12 541 2 140,7 1103 21 00 13 200 2 253,1 1103 29 10 12 541 2 140,7 1103 29 20 12 541 2 140,7 1103 29 30 12 039 2 055,0 1103 29 40 13 200 2 253,1 28 . 12 . 92 Official Journal of the European Communities No L 382/3 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1103 29 90 11-1 7285 12 541 2 140,7 11-1 7286 12 541 2 140,7 1104 11 10 12 541 2 140,7 1104 11 90 17 213 2 938,2 1104 12 10 * 12 039 2 055,0 1104 12 90 21 245 3 626,5 1104 19 10 13 200 2 253,1 1104 19 30 12 541 2 140,7 1104 19 50 14 235 2 429,9 1104 19 99 11-1 7285 12 541 2 140,7 11-1 7286 12 541 2 140,7 1104 21 10 12 541 2 140,7 1104 21 30 17 213 2 938,2 1104 21 50 19 672 3 357,9 1104 21 90 12 541 2 140,7 1104 22 10 11-6 7158 12 039 2 055,0 11-6 7159 * 21 245 3 626,5 1104 22 30 16 524 2 820,6 1104 22 50 12 039 2 055,0 1104 22 90 12 039 2 055,0 1104 23 10 13 200 2 253,1 1104 23 30 13 200 2 253,1 1104 23 90 13 200 2 253,1 1104 29 11 13 200 2 253,1 1104 29 15 12 541 2 140,7 1104 29 19 11-3 7290 12 541 2 140,7 11-3 7291 12 541 2 140,7 1104 29 31 13 200 2 253,1 1104 29 35 12 541 2 140,7 1104 29 39 11-3 7290 12 541 2 140,7 11-3 7291 12 541 2 140,7 1104 29 91 13 200 2 253,1 1104 29 95 12 541 2 140,7 1104 29 99 11-1 7285 12 541 2 140,7 11-1 7286 12 541 2 140,7 1104 30 10 9 706 1 656,7 1104 30 90 3 882 662,7 1107 10 11 23 035 3 932,0 1107 10 19 17 211 2 937,9 1107 10 91 21 885 3 735,7 1107 10 99 16 352 2 791,2 1107 20 00 19 057 3 253,0 1108 11 00 11-4 7294 21 870 3 733,1 11-4 7295 (') 21 870 3 733,1 1108 12 00 11-4 7294 19 541 3 335,5 No L 382/4 Official Journal of the European Communities 28 . 12 . 92 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfre Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1108 12 00 11-4 7295 (') 19 541 3 335,5 1108 13 00 11-5 7296 19 541 3 335,5 11-5 7297 0) 19 541 3 335,5 1108 14 00 11-4 7294 19 541 3 335,5 11-4 7295 0) 19 541 3 335,5 1108 19 90 11-4 7294 19 541 3 335,5 11-4 7295 C) 19 541 3 335,5 1109 00 00 29 764 5 080,6 1702 30 91 17-9 7318 25 493 4 351,7 1702 30 99 17-9 7318 19 541 3 335,5 1702 40 90 19 541 3 335,5 1702 90 50 19 541 3 335,5 1702 90 75 26 658 4 550,5 1702 90 79 18 635 3 180,9 2106 90 55 19 541 3 335,5 2302 10 10 23-1 7622   23-1 7623 5 345 912,3 2302 10 90 11 071 1 889,8 2302 20 10 5 345 912,3 2302 20 90 11 071 1 889,8 2302 30 10 5 345 912,3 2302 30 90 11 453 1 955,0 2302 40 10 5 345 912,3 2302 40 90 11 453 1 955,0 2303 10 11 25 882 4 417,9 2309 10 11 23-2 7624   23-2 7625 1 553 265,1 2309 10 13 23-8 7541 O   23-8 7542 (J) 17 766 3 032,6 23-8 7543 (*) 35 532 6 065,3 23-8 7545 (*) 2 642 451,1 23-8 7546 (*) 5 285 902,1 23-8 7547 (*)   23-8 7548 (*) 28 034 4 785,4 23-8 7549 (a) 56 069 9 570,9 23-8 7550 O 1 553 265,1 23-8 7551 O 19 319 3 297,7 23-8 7552 (*) 37 085 6 330,4 23-8 7626 O 1 553 265,1 23-8 7627 (') 4 195 716,2 23-8 7628 (2) 6 838 1 167,2 23-8 7629 (J) 1 553 265,1 23-8 7630 (') 29 587 5 050,5 23-8 7631 C) 57 622 9 836,0 2309 10 31 23-3 7624   28 . 12 . 92 Official Journal of the European Communities No L 382/5 ll Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal' Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  2309 10 31 23-3 7691 4 917 839,4 2309 10 33 23-9 7541 (2)   23-9 7542 (') 17 766 3 032,6 23-9 7543 (2) 35 532 6 065,3 23-9 7545 (2) 2 642 451,1 23-9 7546 (*) 5 285 902,1 23-9 7547 (2)   23-9 7548 (2) 28 034 4 785,4 23-9 7549 (2) 56 069 9 570,9 23-9 7645 (2) 4 917 839,4 23-9 7646 (2) 22 683 3 872,0 23-9 7647 (2) 40 449 6 904,7 23-9 7648 (2) 4 917 839,4 23-9 7649 (2) 7 559 1 290,5 23-9 7650 (2) 10 202 1 741,5 23-9 7651 (2) 4 917 839,4 23-9 7652 (2) 32 951 5 624,8 23-9 7653 (2) 60 986 10 410,3 2309 10 51 23-4 7624   23-4 7692 9 706 1 656,7 2309 10 53 23-10 7541 (2)   ' 23-10 7542 (2) 17766 3 032,6 23-10 7543 (2) 35 532 6 065,3 23-10 7545 (2) 2 642 451,1 23-10 7546 (2) 5 285 902,1 23-10 7547 (2) '   23-10 7548 (2) 28 034 4 785,4 23-10 7549 (2) 56 069 9 570,9 23-10 7654 (2) 9 706 1 656,7 23-10 7655 (2) 27 472 4 689,3 23-10 7656 (2) 45 238 7 722,0 23-10 7657 (2) 9 706 1 656,7 23-10 7658 (2) 12 348 2 107,8 23-10 7659 (2) 14 991 2 558,8 23-10 7660 (2) 9 706 1 656,7 23-10 7661 (2) 37 740 6 442,1 23-10 7662 (2) 65 775 11 227,6 2309 90 31 23-5 7624   23-5 7693 1 553 265,1 2309 90 33 23-11 7541 (2)   23-11 7542 (2) 17 766 3 032,6 23-11 7543 (2) 35 532 6 065,3 23-11 7545 C) 2 642 451,1 23-11 7546 (2) 5 285 902,1 23-11 7547 (2)   No L 382/6 Official Journal of the European Communities 28 . 12 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  - 2309 90 33 23-11 7548 (2) 28 034 4 785,4 23-11 7549 O 56 069 9 570,9 23-11 7663 (2) 1 553 265,1 23-11 7664 O 19 319 3 297,7 23-11 7665 O 37 085 6 330,4 23-11 7666 (2) 1 553 265,1 23-11 7667 O 4 195 716,2 23-11 7668 O 6 838 1 167,2 23-11 7669 O 1 553 265,1 23-11 7670 O 29 587 5 050,5 23-11 7671 O 57 622 9 836,0 2309 90 41 23-6 7624   23-6 7694 4 917 839,4 2309 90 43 23-12 7541 O   23-12 7542 (2) 17 766 3 032,6 23-12 7543 (2) 35 532 6 065,3 23-12 7545 (2) 2 642 451,1 23-12 7546 (2) 5 285 902,1 23-12 7547 (2)   23-12 7548 (2) 28 034 4 785,4 23-12 7549 (2) 56 069 9 570,9 23-12 7672 (2) 4 917 839,4 23-12 7673 (2) 22 683 3 872,0 23-12 7674 (2) 40 449 6 904,7 23-12 7675 (2) 4 917 839,4 23-12 7676 (2) 7 559 1 290,5 23-12 7677 (2) 10 202 1 741,5 23-12 7678 (2) 4 917 839,4 23-12 7679 (2) 32 951 5 624,8 23-12 7680 O 60 986 10 410,3 2309 90 51 23-7 7624   23-7 7695 9 706 1 656,7 2309 90 53 23-13 7541 (2)   23-13 7542 (2) 17 766 3 032,6 23-13 7543 (2) 35 532 6 065,3 23-13 7545 (2) 2 642 451,1 23-13 7546 (2) 5 285 902,1 23-13 7547 (2)   23-13 7548 (2) 28 034 4 785,4 23-13 7549 (2) 56 069 9 570,9 23-13 7681 (2) 9 706 1 656,7 23-13 7682 (2) 27 472 4 689,3 23-13 7683 (2) 45 238 7 722,0 23-13 7684 (2) 9 706 1 656,7 23-13 7685 (2) 12 348 2 107,8 28 . 12 . 92 Official Journal of the European Communities No L 382/7 I l I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (2) 14 991 2 558,8 23-13 7687 (2) 9 706 1 656,7 23-13 7688 (2) 37 740 6 442,1 23-13 7689 (2) 65 775 11 227,6 (1) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. Official Journal of the European Communities 28 . 12 . 92No L 382/8 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg live weight  0102 90 10 O 12 358 2 109,5 0102 90 31 O 12 358 2 109,5 0102 90 33 0) 12 358 2 109,5 0102 90 35 O 12 358 2 109,5 0102 90 37 12 358 2 109,5  100 kg net weight  0201 10 10 23 480 4 008,1 0201 10 90 23 480 4 008,1 0201 20 21 23 480 4 008,1 0201 20 29 23 480 4 008,1 0201 20 31 18 784 3 206,5 0201 20 39 18 784 3 206,5 0201 20 51 28 176 4 809,7 0201 20 59 28 176 4 809,7 0201 20 90 18 784 3 206,5 0201 30 00 32 131 5 484,7 0202 10 00 20 885 3 565,1 0202 20 10 O 20 885 3 565,1 0202 20 30 02-1 7014 3 342 570,4 02-1 7018 3 342 570,4 02-1 7019 O 16 708 2 852,1 0202 20 50 02-1 7014 5 221 891,3 02-1 7018 5 221 891,3 02-1 7019 O 26 106 4 456,3 0202 20 90 O 16 708 2 852,1 0202 30 10 O 26 106 4 456,3 0202 30 50 OO 26 106 4 456,3 0202 30 90 02-2 7034 5 221 891,3 02-2 7038 (2) 26 106 4 456,3 0206 10 95 32 131 5 484,7 0206 29 91 26 106 4 456,3 0210 20 10 18 784 3 206,5 0210 20 90 26 817 4 577,6 0210 90 41 26 817 4 577,6 0210 90 90 26 817 4 577,6 1602 50 10 16-4 7330 26 817 4 577,6 16-4 7331 16 066 2 742,4 16-4 7332 10 752 1 835,3 1602 90 61 16-4 7332 10 752 1 835,3 28. 12. 92 Official Journal of the European Communities No L 382/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pihzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of me European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European CommunitiesNo L 382/ 10 28 . 12 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts CN code Table Additionalcode Notes Positive Germany Nether- Portugal fands DM F1 Esc Negative United Belgium/ Denmark Italy France Greece Ireland Spain Kingdom Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 pieces  0105 11 00 101 22,2 . 0105 19 10 294 64,8 0105 19 90 101 22,2  100 kg  0105 91 00 438 96,4 0105 99 10 712 156,9 0105 99 20 675 148,7 0105 99 30 481 106 ,(5 0105 99 50 704 155,0 0207 10 11 550 121,2 0207 10 15 626 137,8 0207 10 19 682 150,1 0207 10 31 688 151,4 0207 10 39 754 166,0 0207 10 51 838 184,6 0207 10 55 1 018 224,1 0207 10 59 1 131 249,0 0207 10 71 965 212,5 0207 10 79 1 055 232,3 0207 10 90 1 006 221,4 0207 21 10 626 137,8 0207 21 90 682 150,1 0207 22 10 688 151,4 0207 22 90 754 166,0 0207 23 11 1 018 224,1 0207 23 19 1 131 249,0 0207 23 51 965 212,5 0207 23 59 1 055 232,3 0207 23 90 1 006 221,4 0207 39 11 1 854 408,3 0207 39 13 750 165,1 0207 39 15 571 125,7 0207 39 17 395 87,0 0207 39 21 1 032 227,3 0207 39 23 970 213,6 0207 39 25 1 757 386,8 0207 39 27 395 87,0 0207 39 31 1 444 318,0 0207 39 33 829 182,6 Official Journal of the European Communities No L 382/ 1128 . 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0207 39 35 571 125,7 0207 39 37 395 87,0 0207 39 41 1 100 242,3 0207 39 43 516 113,6 0207 39 45 928 204,5 0207 39 47 1 757 386,8 0207 39 51 395 87,0 0207 39 53 2 216 487,9 0207 39 55 1 854 408,3 0207 39 57 1 244 273,9 0207 39 61 1 161 255,5 0207 39 63 1 106 243,6 0207 39 65 571 125,7 0207 39 67 395 87,0 0207 39 71 1 583 348,5 0207 39 73 1 032 227,3 0207 39 75 1 530 336,9 0207 39 77 970 213,6 0207 39 81 1 451 319,5 0207 39 83 1 757 386,8 0207 39 85 395 87,0 0207 41 10 1 854 408,3 0207 41 11 750 165,1 0207 41 21 571 125,7 0207 41 31 395 87,0 0207 41 41 1 032 227,3 0207 41 51 970 213,6 0207 41 71 1 757 386,8 m07 41 90 395 87,0 0207 42 10 1 444 318,0 0207 42 11 829 182,6 0207 42 21 571 125,7 0207 42 31 395 87,0 0207 42 41 1 100 242,3 0207 42 51 516 113,6 0207 42 59 928 204,5 0207 42 71 1 757 386,8 0207 42 90 395 87,0 0207 43 11 2 216 487,9 0207 43 15 1 854 408,3 0207 43 21 1 244 273,9 0207 43 23 1 161 255,5 0207 43 25 1 106 243,6 0207 43 31 571 125,7 0207 43 41 395 87,0 No L 382/12 Official Journal of the European Communities 28 . 12 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0207 43 51 1 583 348,5 0207 43 53 1032 227,3 0207 43 61 1 530 336,9 0207 43 63 970 213,6 0207 43 71 1 451 319,5 0207 43 81 1 757 386,8 0207 43 90 395 87,0 0209 00 90 878 193,4  100 pieces  0407 00 11 210 46,3 0407 00 19 72 15,9  100 kg  0407 00 30 635 139,7 0408 11 10 2 970 654,0 0408 19 11 1 295 285,1 0408 19 19 1 383 304,6 0408 91 10 2 868 631,6 0408 99 10 736 162,1 1602 31 11 16-2 7323 1 376 302,9 16-2 7324   1602 31 19 16-2 7323 1 932 425,5 16-2 7324   1602 3911 1 852 407,8 1602 39 19 16-2 7323 1 932 425,5 16-2 7324   3502 10 91 2 576 567,3 3502 10 99 349 76,9 3502 90 51 2 576 567,3 3502 90 59 349 76,9 28 . 12. 92 Official Journal of the European Communities No L 382/13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts 'l \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0401 04-1 7058 a + e a+e 0402 10 11 14 017 2 392,7 0402 10 19 04-3 7059 9 139 1 560,1 04-3 7079 14 017 2 392,7 04-3 7222   0402 10 91 04-4 7089 d + f d+f 0402 1099 04-4 7089 d+f d+f 0402 ^1 11 04-2 7744 a + c a+c 0402 21 17 04-6 7098 9 139 1 560,1 04-6 7114 a + c a+c 04-6 7224   0402 21 19 04-2 7744 a + c a+c 0402 2191 04-2 7744 a + c a+c 0402 2199 04-2 7744 a + c a+c 0402 29 04-2 7744 a+c + f a+c+f 0402 91 04-2 7744 a + c a+c 0402 99 04-2 7744 a + c+f a+c+f 0403 10 02 04-2 7744 a + c a+c 0403 10 04 04-2 7744 a + c a+c 0403 10 06 04-2 7744 a + c a+c 040310 12 04-2 7744 a + c + f a+c+f 0403 10 14 04-2 7744 a + c+f a+c+f 0403 10 16 04-2 7744 a + c + f a+c+f 0403 10 22 04-2 7744 a + c a+c 0403 10 24 04-2 7744 a + c a+c 0403 10 26 04-2 7744 a + c a+c 0403 10 32 04-2 7744 a + c+f a+c+f 0403 10 34 04-2 7744 a + c+f a+c+f 0403 10 36 04-2 7744 a + c + f a+c+f 0403 90 11 04-5 7093 9 139 1 560,1 04-5 7097 14 017 2 392,7 04-5 7223   0403 90 13 04-6 7098 9 139 1 560,1 04-6 7114 a + c a+c 04-6 7224   0403 9019 04-2 7744 a + c a+c 0403 90 31 04-4 7089 d + f d+f 0403 90 33 04-2 7744 a + c + f a+c+f 0403 90 39 04-2 7744 a + c + f a + c+f No L 382/ 14 Official Journal of the European Communities 28 . 12 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  j 0403 90 51 04-2 7744 a + c a+c 0403 90 53 04-2 7744 a+c a+c 0403 90 59 04-2 7744 a+c a+c 0403 90 61 04-2 7744 a + c+f a+c+f 0403 90 63 04-2 7744 a+c+f a+c+ f 0403 90 69 04-2 7744 a+c+f a+c+f 0404 90 11 04-2 7744 a+c a + c 0404 90 13 04-2 7744 a+c a+c 0404 90 19 04-2 7744 a+c a + c 0404 90 31 04-2 7744 a + c a + c 0404 90 33 04-2 7744 a+c a+c 0404 90 39 04-2 7744 a+c a+c 0404 90 51 04-2 7744 a+c+ f a+c+ f 0404 90 53 04-2 7744 a+c+f a+c+f 0404 90 59 04-2 7744 , a+c + f a + c + f 0404 90 91 04-2 7744 a+c+f a+c+ f 0404 90 93 04-2 7744 a+c+ f a+c+ f 0404 90 99 04-2 7744 a+c+f a+c+f 0405 04-7 7118 8 081 1 379,3 04-7 7119 8 283 1 413,8 04-7 7134 11 726 2 001,6 04-7 7138 12 019 2 051,7 04-7 7139 12 748 2 176,0 04-7 7154 13 066 2 230,4 04-7 7189 23 220 3 963,6 04-7 7193 23 800 4 062,7 04-7 7197 b x coef b x coef 04-7 7199 b x coef b x coef 04-7 7218 b x coef b x coef 04-7 7225 b b 04-7 7281 b x coef b x coef 0406 10 20 04-8 7226   04-8 7227 17 429 2 975,1 04-8 7228 19 900 3 396,9 04-8 7229 11 982 2 045,4 04-8 7230 15 593 2 661,6 04-8 7231 5 447 929,7 04-8 7232 7 922 1 352,3 0406 10 80 04-8 7226   04-8 7228 19 900 3 396,9 04-8 7230 15 593 2 661,6 04-8 7232 7 922 1 352,3 0406 20 10   0406 20 90 04-9 7233 19 900 3 396,9 04-9 7234 26 984 4 606,0 Official Journal of the European Communities No L 382/ 1528 . 12 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Dt France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 30 10 04-10 7235   04-10 7236 7 156 1 221,6 04-10 7237 10 496 1 791,7 04-10 7238 15 273 2 607,0 04-10 7239 18 112 3 091,7 0406 30 31 04-10 7235   04-10 7236 7 156 1 221,6 04-10 7237 10 496 1 791,7 04-10 7238 15 273 2 607,0 0406 30 39 04-10 7235   04-10 7238 , 15 273 2 607,0 04-10 7239 18 112 3 091,7 0406 30 90 18 112 3 091,7 0406 40 00 04-11 7240   04-11 7241 18 837 3 215,5 0406 90 11 04-12 7242 15 593 2 661,6 04-12 7243   04-12 7244 17 429 2 975,1 04-12 7245 19 900 3 396,9 04-12 7246 11 982 2 045,4 04-12 7247 15 593 2 661,6 0406 90 13 04-13 7248   04-13 7250 23 291 3 975,7 0406 90 15 04-13 7248   04-13 7250 23 291 3 975,7 0406 90 17 04-13 7248   04-13 7249 15 593 2 661,6 04-13 7250 23 291 3 975,7 0406 90 19   0406 90 21 04-14 7251   04-14 7252 21 343 3 643,1 0406 90 23 04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 25 04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 27 04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 No L 382/ 16 Official Journal of the European Communities 28. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 15 593 2 661,6 0406 90 29 04-15 7253   04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 31 04-15 7253   04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 33 04-15 7253   04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 35 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 37 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 39 04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 50 04-15 7253   04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 61   0406 90 63   0406 90 69 26 984 4 606,0 0406 90 73 04-16 7259   04-16 7274 17 429 2 975,1 Official Journal of the European Communities No L 382/1728 . 12 . 92 CN code Table Additionalcode Notes Positive Germany Nether- Portugal lands DM F1 Esc Negative United Belgium/ Denmark Italy France Greece Ireland Spain Kingdom Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta v  100 kg  0406 90 73 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 75 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 77 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 79 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 81 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 85 04-16 7259   04-16 7274 17 429 2 975,1 04-16 7277 19 900 3 396,9 04-16 7278 11 982 2 045,4 04-16 7279 15 593 2 661,6 0406 90 89 04-15 7253   04-15 7254   04-15 7255 17 429 2 975,1 04-15 7256 19 900 3 396,9 04-15 7257 11 982 2 045,4 04-15 7258 15 593 2 661,6 0406 90 93 04-8 7226   04-8 7231 5 447 929,7 04-8 7232 7 922 1 352,3 0406 90 99 04-8 7226   04-8 7228 19 900 3 396,9 04-8 7230 15 593 2 661,6 04-8 7232 7 922 1 352,3 2309 10 15 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 No L 382/ 18 Official Journal of the European Communities 28 . 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 * 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 10 19 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 ' 23-14 7557V 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 10 39 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 \ 28 . 12 . 92 Official Journal of the European Communities No L 382/ 19 II \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 10 59 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 10 70 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 No L 382/20 Official Journal of the European Communities 28 . 12 . 92 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 70 23-14 7885   2309 90 35 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 . 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 ' 23-14 7584 12 615 2 153,4 23-14 7885   2309 90 39 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 ' 12 615 2 153,4 23-14 7885   2309 90 49 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 28 . 12 . 92 Official Journal of the European Communities No L 382/21 \ Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 49 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 90 59 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10 513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885   2309 90 70 23-14 7553 1 777 303,3 23-14 7554 3 553 606,5 23-14 7555 5 330 909,8 23-14 7556 6 662 1 137,2 23-14 7557 7 462 1 273,7 23-14 7558 7 995 1 364,7 23-14 7559 264 45,1 23-14 7569 528 90,2 23-14 7573 793 135,3 23-14 7574 991 169,1 23-14 7577 1 110 189,4 23-14 7578 1 189 203,0 23-14 7579 2 803 478,5 NoL 382/22 Official Journal of the European Communities 28.12.92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 5 607 957,1 23-14 7581 8 410 1 435,6 23-14 7582 10513 1 794,5 23-14 7583 11 774 2 009,9 23-14 7584 12 615 2 153,4 23-14 7885    % milk fat/100 kg product  a 259 44,2 b 284 48,5  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 120 20,5 /  °/o lactic matter excluding added whey and/or lactose and/or ' casein and/or caseinates/100 kg product  d 140 23,9  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 11 1,9  °/o sucrose/100 kg product  f 47 8,1 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 28 . 12 . 92 Official Journal of the European Communities No L 382/23 PART 6 SECTORWINE Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F! Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (J) 1 214 267,4 22-5 7432 (') 1 214 267,4 22-5 7434 (') 52 11,5 22-5 7435 (') 52 11,5 22-5 7437 (') 52 11,5 22-5 7587 (2) 1 214 267,4 22-5 7588 (') 52 11,5 2204 21 29 22-6 7438 (J) 851 187,3 22-6 7439 (') 851 187,3 22-6 7441 O 52 11,5 22-6 7442 (l) 52 11,5 22-6 7444 (') 52 11,5 22-6 7589 (*) 851 187,3 22-6 7590 (') 52 11,5 2204 21 35 22-8 7449 O 1 214 267,4 22-8 7451 O 52 11,5 22-8 7452 (') 52 11,5 22-8 7454 ( ») 52 11,5 22-8 7591 C) 1 214 267,4 22-8 7592 (') 52 11,5 2204 21 39 22-9 7455 (2) 851 187,3 22-9 7457 (') 52 11,5 22-9 7458 (') 52 11,5 22-9 7469 (l) 52 11,5 22-9 7593 (l) 851 187,3 22-9 7594 (l) 52 11,5 2204 29 10 22-3 7426 (l) 52 11,5 2204 29 25 22-11 7478 (J) 1 214 267,4 22-11 7479 O 1214 267,4 22-11 7480 O 1 214 267,4 22-11 7481 O 1 214 267,4 22-11 7483 O 52 11,5 22-11 7484 O 52 11,5 22-11 7486 O 52 11,5 22-11 7595 O 1 214 267,4 22-11 7596 C) 52 11,5 2204 29 29 22-12 7487 (2) 851 187,3 22-12 7488 (') 851 187,3 22-12 7490 O 52 11,5 22-12 7491 O 52 11,5 No L 382/24 Official Journal of the European Communities 28 . 12 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 29 29 22-12 7493 (*) 52 11,5 22-12 7597 (J) 851 187,3 22-12 7598 ( ») 52 11,5 2204 29 35 22-14 7498 (2) 1 214 267,4 22-14 7499 (J) 1 214 267,4 22-14 7518 (?) 52 11,5 22-14 7519 O 52 11,5 22-14 7523 (') 52 11,5 22-14 7599 (*) 1 214 267,4 22-14 7614 (*) 52 11,5 2204 29 39 22-15 7524 (') 851 187,3 22-15 7526 (') 52 11,5 22-15 7527 ( «) 52 11,5\ v ' ' 22-15 7529 (') 52 11,5 22-15 7618 O 851 187,3 22-15 7619 (') 52 11,5 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 28 . 12 . 92 Official Journal of the European Communities No L 382/25 PART 7 SECTOR SUGAR Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1701 11 10 17-5 7334 (') 3 957 675,4 17-5 7335 3 957 675,4 1701 11 90 17-5 7334 (*) 3 957 675,4 17-5 7335 3 957 675,4 1701 12 10 17-5 7334 (') 3 957 675,4 17-5 7335 3 957 675,4 1701 12 90 17-5 7334 (') 3 957 675,4 17-5 7335 3 957 675,4 1701 91 00 17-6 7337 (') 4 750 810,8 1701 99 10 1 7-7 7340 4 750 810,8 1701 99 90 17-7 7340 4 750 810,8  100 kg of dry matter  1702 30 10 17-8 7341 4 750 810,8 1702 40 10 17-8 7341 4 750 810,8 1702 60 10 17-8 7341 4 750 810,8  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (3) 47,50 8,108 17-10 7346 0) 47,50 8,108 17-10 7347 O - 47,50 8,108  100 kg of dry matter  1702 90 30 17-8 7341 4 750 810,8  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (3) 47,50 8,108 17-11 7350 ( ») 47,50 8,108 17-11 7351 O 47,50 8,108 1702 90 71 17-12 7353 (3) 47,50 8,108 1702 90 90 17-10 7345 (3) 47,50 8,108 17-10 7346 (3) 47,50 8,108 17-10 7347 (3) 47,50 8,108  100 kg of dry matter  2106 90 30 21-5 7419 4 750 810,8  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 47,50 8,108 21-6 7424 (3) 47,50 8,108 21-6 7425 (3) 47,50 8,108 No L 382/26 Official Journal of the European Communities 28 . 12. 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OT No L 151 , 30 . 6 . 1968 , p. 42). 0) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose cohtent expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 28 . 12. 92 Official Journal of the European Communities No L 382/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 10 51 12 615 2 153,4 0403 10 53 14 053 2 399,6 0403 10 59 19 864 3 390,8 0403 10 91   0403 10 93   0403 10 99   0403 90 71 12 615 2 153,4 0403 90 73 14 053 2 399,6 0403 90 79 19 864 3 390,8 0403 90 91   0403 90 93  .  0403 90 99   1517 10 10   1517 90 10   1704 10 11   1704 10 19   1704 10 91   1704 10 99   1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632   1704 90 99 17-3 * 17-3 7632   1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832   180690 11 18-4 * No L 382/28 Official Journal of the European Communities 28. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632   1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10   1902 11 90   1902 19 11   1902 19 19   1902 19 90   1902 40 10   1903 00 00   1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3   19-3 7633   19-3 7634   1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 » 2101 10 99 21-2 » 2101 20 90 21-2 * 2105 00 10   2105 00 91 21-3 6585   21-3 7585 -   2105 00 99 21-4 6586   21-4 7586  985,8 2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001   21-1 7002   21-1 7003   21-1 7004   28 . 12 . 92 Official Journal of the European Communities No L 382/29 Positive Negative CN code Table Additionalcode ( Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2106 90 99 21-1 7635   21-1 7636   21-1 7637    21-1 7642   2905 44 11   2905 44 19   2905 44 91   2905 44 99  934,0 3505 10 10   3505 10 90   3823 60 11   3823 60 19   3823 60 91   3823 60 99  934,0  7001    7002    7003    7004    7005    7006    7007   1  7008    7009    7010    7011    7012    7013    7015    7016    7017    7020     7021    7022    7023    7024  980,1  7025    7026    7027    7028    7029 6 254 1 067,5  7030    7031    7032    7033  962,6  7035   No L 382/30 Official Journal of the European Communities 28. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Ir! Spain Pta  100 kg   7036    7037  924,1  7040  904,4  7041 6 324 1 079,5  7042 7 222 1 232,8  7043 8 077 1 378,7  7044 9 274 1 583,0  7045  991,8  7046 6 836 1 166,9  7047 7 734 1 320,2  7048 8 589 1 466,1  7049 9 786 1 670,4  7050 6 392 1 091,2  7051 7 418 1 266,3  7052 8 316 1 419,6  7053 9 171 1 565,5  7055 7 022 1 198,6  7056 8 048 1 373,7 .  7057 8 946 1 527,0  7060 9 461 1 615,1  7061 10 487 1 790,2  7062 11 385 1 943,5  7063 12 240 2 089,4  7064 13 437 2 293,7  7065 9 973 1 702,5  7066 10 999 1 877,6  7067 11 897 2 030,9  7068 12 752 2 176,8  7069 13 949 2 381,1  7070 10 555 1 801,9  7071 11 581 1 977,0  7072 12 479 2 130,3  7073 13 334 2 276,2  7075 11 185 1 909,3  7076 12 211 2 084,4  7077 13 109 2 237,7  7080 18 418 3 144,0  7081 19 444 3 319,1  7082 20 342 3 472,4  7083 21 197 3 618,3  7084 22 394 3 822,6  7085 18 930 3 231,4  7086 19 956 3 406,5  7087 20 854 3 559,8  7088 21 709 3 705,7 Official Journal of the European Communities No L 382/3128 . 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal ' Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7090 19 512 3 330,8  7091 20 538 3 505,9  7092 21 436 3 659,2  7095 20 142 3 438,2  7096 21 168 3 613,3  7100 0)    7101 O    7102 O    7103 0)    7104 O    7105 0)    7106 O    7107 O    7108 0)    7109 (')    7110 O  _   7111 O    7112 O    7113 O    7115 O    7116 C)    7117 O    7120 C)    7121 (') ¢    7122 O    7123 C)  885,5  7124 ( ») 6 385 1 089,8  7125 C)    7126 O    7127 O    7128 O  972,9  .7129 C) 6 897 1 177,2  7130 (')    7131 O    7132 C)  926,4  7133 O 6 282 1 072,3  7135 (')    7136 (')  880,5  7137 O 6 057 1 033,8  7140 C)  1 014,1  7141 C) 6 967 1 189,2  7142 O 7 865 1 342,5  7143 0) 8 720 1 488,4  7144 0) 9 917 1 692,7  7145 C) 6 453 1 101,5 No L 382/32 Official Journal of the European Communities 28 . 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7146 O 7 479 1 276&gt;6  7147 (') 8 377 1 429,9  7148 0) 9 232 1 575,8  7149 O 10 429 1 780&gt; 1  7150 C) 7 035 1 200,9  7151 C) 8 061 1 376,0  7152 0 8 959 1 529,3  7153 O 9814 1 675,2  7155 C) 7 665 1 308,3  7156 O 8 691 1 483,4  7157 0) 9 589 1 636,7  7160 C) 10 IO4 1 724 »8  7161 (') 11 130 1 899,9  7162 C) 12 028 2 053,2  7163 O 12 883 2 199,1  7164 O 14 080 2 403,4  7165 0) 10 616 1 812,2  7166 0 11642 1 987,3  7167 0) 12 540 2 140,6  7168 O 13 395 2 286,5  7169 ( «) 14 592 2 490,8  7170 O 11 198 1 911,6  7171 0 12 224 2 086,7  7172 ( ¢) 13 122 2 240,0  7173 (') 13 977 2 385,9  7175 O 11 828 2 019,0  7176 0) 12 854 2 194,1 N  7177 C) 13 752 2 347,4  7180 O 19 061 3 253,7  7181 O 20 087 3 428,8  7182 0) 20 985 3 582,1  7183 (') 21 840 3 728,0  7185 0) 19 573 3 341,1  7186 (') 20 599 3 516,2  7187 (') 21 497 3 669,5  7188 C) 22 352 3 815,4  7190 0) 20 155 3 440,5  7191 C) , . 21181 3 615,6  7192 (') 22 079 3 768,9  7195 (') 20 785 3 547,9 7196 (') 21 811 3 723,0  7200 (")    7201 C)  913,4  7202 C) 6 249 1 066,7  7203 O 7 104 1212,6 28. 12. 92 Official Journal of the European Communities No L 382/33 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7204 (') 8 301 1 416,9  7205 0)    7206 (')  1 000,8  7207 (*) 6 761 1 154,1  7208 O 7 616 1 300,0  7209 (') 8 813 1 504,3  7210 (')  925,1  7211 O 6 445 1 100,2  7212 (*) 7 343 1 253,5  7213 (*) 8 198 1 399,4  7215 O 6 049 1 032,5  7216 (') 7 075 1 207,6  7217 O 7 973 1 360,9  7220 O 6 677 1 139,9  7221 (') 7 703 1 315,0  7260 O 10 242 1 748,3  7261 0) 11 268 1 923,4  7262 O 12 166 2 076,7  7263 O 13 021 2222,6  7264 ( ») 14 218 2 426,9  7265 O 10 754 1 835,7  7266 0) 11 780 2 010,8  7267 (') 12 678 2 164,1  7268 O 13 533 2 310,0  7269 0) 14 730 2 514,3  7270 (') 11 336 1 935,1  7271 O 12 362 2 110,2  7272 (*) 13 260 2 263,5  7273 0) 14 115 2 409,4  7275 0) 11 966 2 042,5  7276 C) 12 992 2 217,6  7300 0)   983,2  7301 C) 6 785 1 158,3  7302 (') 7 683 1 311,6  7303 0) 8 538 1 457,5  7304 (') 9 735 1 661,8  7305 (') 6 271 1 070,6  7306 ( ») 7 297 1 245,7  7307 O 8 195 1 399,0  7308 O 9 050 1 544,9  7309 0) 10 247 1 749,2  7310 C) 6 853 1 170,0  7311 0) 7 879 1 345,1  7312 O 8 777 1 498,4  7313 0) 9 632 1 644,3 28 . 12 . 92No L 382/34 Official Journal of the European Communities GN code Table Additionalcode Notes Positive Germany Nether- Portugal lands DM F1 Esc Negative United Belgium/ Denmark Italy France Greece Ireland Spain Kingdom Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg   7315 0) 7 483 1 277,4  7316 0) 8 509 1 452,5  7317 O 9 407 1 605,8  7320 O 8 111 1 384,8  7321 (') 9 137 1 559,9  7360 C) 11 099 1 894,5  7361 (') 12 125 2 069,6  7362 (*) 13 023 2 222,9  7363 O 13 878 2 368,8  7364 0) 15 075 2 573,1  7365 0) 11 611 1 981,9  7366 C) 12 637 2 157 » °  7367 0) 13 535 2 310,3  7368 (') 14 390 2 456,2  7369 0) 15 587 2 660,5  7370 C) 12 193 2 081,3  7371 O 13 219 2 256,4  7372 (') 14 117 2 409,7  * 7373 0) 14 972 2 555,6  7375 C) 12 823 2 188,7  7376 O 13 849 2 363,8  7378 (') 13 451 2 296,1  7400 0) 7 178 1 225,6  7401 (') 8 204 1 400,7  7402 C) 9 102 1 554,0  7403 C) 9 957 1 699,9  7404 O 11 154 1 904,2  7405 (') 7 690 1 313,0  7406 O 8 716 1 488,1  7407 C) 9 614 1 641,4  7408 C) 10 469 1 787,3  7409 C) 11666 1 991,6  7410 O 8 272 1 412,4  7411 O 9 298 1 587,5  7412 0 10 196 1 740,8  7413 C) 11 051 1 886,7  7415 C) 8 902 1 519,8  7416 0) 9 928 1 694,9  7417 O 10 826 1 848,2  7420 C) 9 530 1 627,2  7421 O 10 556 1 802,3  7460 C) 11 830 2 019,3  *461 C) 12 856 2 194,4  7462 C) 13 754 2 347,7  7463 O 14 609 2 493,6 28 . 12 . 92 Official Journal of the European Communities No L 382/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7464 ( ») 15 806 2 697,9  7465 O 12 342 2 106,7  7466 C) 13 368 2 281,8  7467 (') 14 266 2 435,1  7468 0) 15 121 2 581,0  7470 (') 12 924 2 206,1  7471 C) 13 950 2 381,2  7472 (') 14 848 2 534,5  7475 C) 13 554 2 313,5  7476 C) 14 580 2 488,6  7500 O 8 297 1 416,9  7501 O 9 323 1 592,0  7502 (') 10 221 1 745,3  7503 C) 11 076 1 891,2  7504 C) 12 273 2 095,5  7505 (*) 8 809 1 504,3  7506 C) 9 835 1 679,4  7507 O 10 733 1 832,7  7508 O 11 588 1 978,6  7509 C) 12 785 2 182,9  7510 C) 9 391 1 603,7  7511 C) 10 417 1 778,8  7512 O 11 315 1 932,1  7513 C) 12 170 2 078,0  7515 0 10 021 1711,1  7516 O 11 047 1 886,2  7517 (') 11 945 2 039,5  7520 (l) 10 649 1 818,5  7521 O 11 675 1 993,6  7560 (l) - 12 484 2 131,0  7561 (') 14 015 2 392,3  7562 C) 14 408 2 459,4  7563 (') 15 263 2 605,3  7564 (') 16 460 2 809,6  7565 O 12 996 2 218,4  7566 (') 14 022 2 393,5  7567 ( ») 14 920 2 546,8  7568 0) 15 775 2 692,7  7570 O 13 578 2 317,8  7571 C) 14 604 2 492,9  7572 C) 15 502 2 646,2  7575 C) 14 208 2 425,2  7576 (l) 15 234 2 600,3  7600 C) 12 520 2 137,1  7601 (l) 13 546 2 312,2 No L 382/36 Official Journal of the European Communities 28 . 12 . 92 Positive Negative CN code Table Additionalcode Notes Geniiany DM Nether ­ lands Fl Portugal .Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7602 (') 14 444 2 465,5  7603 C) 15 299 2 611,4  7604 (') 16 496 2 815,7  7605 (') 13 032 2 224,5  7606 0) 14 058 2 399,6  7607 (') 14 956 2 552,9  7608 (') 15 811 2 698,8  7609 O 17 008 2 903,1  7610 C) 13614 2 323,9  7611 O 14 640 2 499,0  7612 0) 15 538 2 652,3  7613 (*) 16 393 2 798,2  7615 (') 14 244 2 431,3  7616 0) 15 270 2 606,4  7620 (') 14 872 2 538,7  7700 O 14 433 2 463,7  7701 (') . 15 459 ,2 638,8  7702 (') 16 357 2 792,1  7703 O 17 212 2 938,0  7705 (') 14 945 2 551,1  7706 0) 15 971 2 726,2  7707 O 16 869 2 879,5  * 7708 0) 17 724 3 025,4  7710 (') 15 527 2 650,5  7711 C) 16 553 2 825,6  7712 (') 17 451 2 978,9  . 7715 (') 16 157 2 757,9  - 7716 (') 17 183 2 933,0  7720 (') 13 495 2 303,6  7721 O 14 521 2 478,7  7722 ( ») 15 419 2 632,0  7723 (*) 16 274 2 777,9  7725 O 14 007 2 391,0  7726 (') 15 033 2 566,1 - 7727 (') 15 931 2 719,4  7728 0) 16 786 2 865,3  7730 0) 14 589 2 490,4  7731 O 15 615 2 665,5  7732 0) 16 513 2 818,8  7735 0) 15 219 2 597,8  7736 (') 16 245 2 772,9  7740 (l) 17 350 2 961,7  7741 0) 18 376 3 136,8  7742 (') 19 274 3 290,1  7745 (l) 17 862 3 049,1 28 . 12 . 92 Official Journal of the European Communities No L 382/37 I l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/lirs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pla  100 kg   7746 (') 18 888 3 224,2  7747 0) 19 786 3 377,5  7750 (') 18 444 3 148,5  7751 O 19 470 3 323,6  7758    7759    7760 C) 21 206 3 619,9  7761 (')' - . 22 232 3 795,0  7762 O 23 130 3 948,3  7765 0) 21 718 3 707,3  7766 0) 22 744 3 882,4  7768    7769  878,2  7770 &lt; ») 22 300 3 806,7  7771 (') 23 326 3 981,8  7778 7 650 1 306,0  7779 8 676 1 481,1  7780 0) 25 061 4 278,0  7781 O 26 087 4 453,1  7785 (') 25 573 4 365,4  7786 (l) 26 599 4 540,5  7788 11 813 2 016,7  7789 12 839 2 191,8  7798 C)   __ 7799 (')  . _  7800 26 240 4 479,1  7801 27 266 4 654,2  7802 28 164 4 807,5  7805 26 752 4 566,5  7806 27 778 4 741,6  7807 28 676 4 894,9  7808 (')    7809 0)  987,9  7810 27 334 4 665,9  7811 28 360 4 841,0  7818 (') 8 293 1 415,7  7819 0) 9 319 1 590,8  7820 O 26 883 4 588,8  7821 0) 27 909 4 763,9  7822 O 28 807 4 917,2  7825 C) 27 395 4 676,2  7826 0) 28 421 4 851,3  7827 (') - 29 319 5 004,6  7828 ( ¢) 12 456 2 126,4  7829 (') 13 482 2 301,5 No L 382/38 Official Journal of the European Communities 28. 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Ft Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7830 O 27 977 4 775,6  7831 (') 29 003 4 950,7  7838 0) 12 594 2 149,9  7840 (')    7841 O    7842 (')   _ 7843 (')    7844 (')  898,0  7845 0)    7846 0)    7847 (')    7848 0)    7849 (')  985,4  7850 O    7851 0)    7852 , C)    7853 H  880,5  7855 0)    7856 (')   '  7857 0)    7858 ( »)    7859 (l)    7860 (*)    7861 0)  '   7862 (')    7863 (l)    7864 O 6 118 1 044,2  7865 0)    7866 (')  '   7867 0)    7868 O  927,3  7869 (') 6 630 1 131,6  7870 O    7871 (')    7872 0)  880,8  7873 C) 6 015 1 026,7  7875 (') ¢   ¢  7876 0    7877 (')  988,2  7878 O    7879 (')  942,3  7900 0)    7901 ( ¢)     7902 0)    7903 0)  986,2 28 . 12 . 92 Official Journal of the European Communities No L 382/39 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France pp Greece Dr Ireland £ Irl Spain Pta  100 kg   7904 O 6 975 1 190,5  7905 O    7906 O    7907 O  927,7  7908 O 6 290 1 073,6  7909 O 7 487 1 277,9  7910 0)    7911 (') .    7912 O 6 017 1 027,1  7913 (') 6 872 1 173,0  7915 O    7916 C)  981,2  7917 O 6 647 1 134,5  7918 (')  913,5  7919 (') 6 377 1 088,6  7940 O    7941 (')  906,4  7942 O 6 208 1 059,7  7943 O 7 063 1 205,6  7944 O 8 260 1 409,9  7945 (')    7946 (')  993,8  7947 O 6 720 1 147,1  7948 0) 7 575 1 293,0  7949 (') 8 772 1 497,3  7950 0)  918,1  7951 O 6 404 1 093,2  7952 O 7 302 1 246,5  7953 O 8 157 1 392,4  7955 (') 6 008 1 025,5  7956 (') 7 034 1 200,6  7957 (') 7 932 1 353,9  7958 (!) 6 636 1 132,9  7959 0) 7 662 1 308,0  7960 (') 6 212 1 060,4  7961 O 7 238 1 235,5  7962 O 8 136 1 388,8  7963 O 8 991 1 534,7  7964 (l) 10 188 1 739,0  7965 0) 6 724 1 147,8  7966 0) 7 750 1 322,9  7967 C) 8 648 1 476,2  7968 0) 9 503 1 622,1  7969 O 10 700 1 826,4  7970 (') t 7 306 1 247,2 No L 382/40 Official Journal of the European Communities 28. 12 . 92 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   7971 O 8 332 1 422,3  7972 (l) 9 230 1 575,6  7973 C) 10 085 1 721,5  7975 O 7 936 1 354,6  7976 O 8 962 1 529,7  7977 O 9 860 1 683,0  7978 O 8 564 1 462,0  7979 O 9 590 1 637,1  7980 O 9 639 1 645,4  7981 O 10 665 1 820,5  7982 O 11 563 1 973,8  7983 (') 12 418 2 119,7  7984 O 13 615 2 324,0  7985 (') 10 151 1 732,8  7986 (') 11 177 1 907,9  7987 (') 12 075 2 061,2  7988 0) 12 930 2 207,1  7990 O 10 733 1 832,2  7991 (l) 11 759 2 007,3  7992 (l) 12 657 2 160,6  7995 C) 11 363 1 939,6  7996 C) 12 389 2 114,7 Amounts to be deducted  51xx 311 53,2  52xx 658 112,4  53xx 1 053 179,8  54xx 1 455 248,5  55xx 2 075 354,4  56xx 3 009 513,8  570x 4 669 797,3  571x 4 669 797,3  572x 6 536 1 116,2  573x 6 536 1 116,2  574x 8 404 1 435,1  5750 8 404 1 435,1  5751 8 404 1 435,1  5760 10 271 1 754,0  5761 10 271 1 754,0  5762 10 271 1 754,0  5765 10 271 1 754,0  5766 10 271 1 754,0  5770 10 271 1 754,0  5771 10 271 1 754,0 28 . 12 . 92 Official Journal of the European Communities No L 382/41 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ . Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Ptt  100 kg   5780 12 139 2 073,0  5781 12 139 2 073,0  5785 12 139 2 073,0  5786 12 139 2 073,0  579x 311 53,2  5808 311 53,2  5809 311 53,2  5818 311 53,2  5819 311 53,2  582x 311 53,2  5830 311 53,2  5831 311 53,2  5838 658 112,4  584x 658 112,4  585x , 658 112,4  586x 1 053 179,8  587x 1 053 179,8  590x 1 455 248,5  591x 1 455 248,5  594x 2 075 354,4  595x 2 075 354,4  596x 3 009 513,8  597X 3 009 513,8  598x 4 669 797,3  599x 4 669 797,3 Amounts to be deducted  61xx 284 48,4  62xx 599 102,4  63xx 959 163,8  64xx 1 326 226,4  65xx 1 891 322,9  66xx 2 741 468,1  670x 4 254 726,4  67 lx 4 254 726,4  672X 5 955 1 017,0  673x 5 955 1 017,0  674x 7 657 1 307,6  6750 7 657 1 307,6  6751 7 657 1 307,6  6760 9 358 1 598,1  6761 9 358 1 598,1  6762 9 358 1 598,1  6765 9 358 1 598,1 No L 382/42 Official Journal of the European Communities 28 . 12 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg   6766 9 358 1 598,1  6770 . 9 358 1 598,1  6771 9 358 1 598,1  6780 * ' 11 060 " 1 888,7  6781 11 060 1 888,7  6785 11 060 1 888,7  6786 11 060 1 888,7  679x 284 48,4  6808 284 48,4  6809 284 48,4  6818 284 48,4  6819 284 48,4  682x 284 48,4  6830 284 48,4  6831 284 48,4  6838 599 102,4  684x ' 599 102,4  v 685x 599 102,4  686x 959 163,8  687x 959 163,8  690x 1 326 226,4  69 lx 1 326 226,4  694x 1 891 322,9  695x 1 891 322,9  696x 2 741 468,1  697x 2 741 468,1  698x 4 254 726,4  699x 4 254 726,4 28 . 12 . 92 Official Journal of the European Communities No L 382/43 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. No L 382/44 Official Journal of the European Communities 28 . 12 . 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,047   1,043  1,050  1,022   Milk and milk products   1,047   1,043  1,050  1,022   Pigmeat             Sugar   1,047   1,043  1,050  1,022   Cereals   1,047   1,043  1,050  1,022   Eggs and poultry and albumins   1,012   1,010  1,015     Wine  1,010  1,015    Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,047   1,043  1,050  1,022   to be applied to refunds :  cereals   1,047   1,043  1,050  1,022   milk   1,047   1,043  1,050  1,022   sugar   1,047   1,043  1,050  1,022   Jams and marmalades (Regulation (EEC) No 426/86)          ¢    Olive oil sector           